Citation Nr: 0725969	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) condition.    

2.  Entitlement to an initial disability rating greater than 
10 percent for a left knee disability.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) from March 2003 and September 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  
The Board notes that the veteran requested a personal hearing 
at the RO.  However, he subsequently failed to appear to that 
hearing in April 2004.  The hearing request is considered 
withdrawn.    

The RO resolved the issues of service connection for a left 
shoulder disability and a right knee disability in the 
veteran's favor in August 2005 and March 2006 rating 
decisions.  Therefore, these issues are not currently before 
the Board.


FINDINGS OF FACT

1.  There is no evidence of a cervical spine (neck) condition 
in service, and insufficient evidence of a nexus between the 
veteran's current cervical spine condition and his period of 
active service decades earlier.  

2.  The evidence of record does not demonstrate limitation of 
extension beyond 10 degrees even when considering functional 
loss, or any compensable limitation of flexion as the result 
of the veteran's left knee degenerative joint disease.  The 
confirmed instability and swelling that is present in the 
left knee is related to a nonservice-connected condition.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine condition is not 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2006).

2.  The criteria for an initial disability rating greater 
than 10 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5261 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).
  
Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1112(a)(1), 1137; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, No. 07-7029, 
slip op. at 7 (Fed. Cir. July 3, 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534, slip op. at 5 (Vet. App. 
June 15, 2007 ).   
  
The veteran asserts that his current cervical spine condition 
is related to in-service injuries suffered to the neck and 
left shoulder in February 1966 and May 1966.  He claims he 
has experienced gradually worsening neck pain since discharge 
from service in June 1967.  

Service medical records (SMRs) indicate that the veteran 
pulled a left shoulder muscle after pulling on a rope in 
February 1966.  The veteran also injured his head and left 
shoulder in May 1966 during service when a 4x4 fell on his 
head.  Significantly, X-rays were negative for any 
abnormality, but the veteran complained of left shoulder pain 
through October 1966.  Significantly, the veteran's discharge 
examination dated June 1967 is negative for any complaint or 
diagnosis of a cervical spine disability.  The Board finds 
that SMRs, as a whole, do not support the veteran's claim for 
service connection as they do not indicate any evidence of a 
cervical spine disorder related to the veteran's injuries, 
providing evidence against this claim.  

The Board acknowledges that the veteran is already currently 
service-connected for a left shoulder disability related to 
these injuries.  The existence of a left shoulder disability 
as the result of these injuries is not in dispute by the VA.  
In this vein, the Board emphasizes that the current claim on 
appeal is for a separate cervical spine (neck) injury related 
to these in-service incidents.  

Post-service, VA outpatient records first show treatment for 
cervical spine radiculopathy in January 2001.  Subsequent VA 
treatment records and VA examinations subsequently diagnosed 
the veteran with cervical disc disease with radiculopathy.  
Private physicians "A.A.," MD, and "M.V.," MD, revealed 
similar diagnoses in September 2003 and April 2004.  The 
existence of a current cervical spine disability is not at 
issue.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

What is most significant in this case is the fact that post-
service, the first medical evidence of any complaint or 
treatment concerning neck pain in the claims folder is over 
30 years after discharge.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

It follows, therefore, that the Board finds no evidence of 
any cervical spine condition within one year after the 
veteran's separation from service.  As such, the presumption 
of in-service incurrence is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Likewise, there is 
insufficient evidence of a non-chronic cervical spine 
condition in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.     

With regard to continuity of symptomatology, the Board 
acknowledges that the veteran indicates that his cervical 
spine condition progressively worsened since discharge from 
service in 1967, although he does admit that he did not 
receive treatment until many years later.  In this regard, 
the veteran is indeed competent to report symptoms of neck 
pain.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  

However, the veteran's lay contentions in this case are 
outweighed by the post-service medical record which, as a 
whole, indicates that the veteran did not receive treatment 
for neck pain until decades after discharge from service.  
See generally Barr v. Nicholson, No. 06-2762 (U.S. Vet. App. 
Apr. 13, 2007).  Indeed, it is noteworthy that when the 
veteran first underwent several VA orthopedic examinations in 
August 1998, he did not assert any neck condition, nor was 
any neck condition objectively verified at that time.  Simply 
put, the veteran's lay contentions regarding neck 
symptomatology are not consistent with the other evidence of 
record, and are outweighed by this evidence.   
        
As to the issue of a nexus to service, medical evidence of 
record includes two somewhat favorable private medical 
opinions, and one unfavorable opinion from a VA examiner.  
 
The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  Although material 
submitted to reopen a claim is presumed credible, an opinion 
offered as to a medical diagnosis or etiology nonetheless 
requires the appropriate medical knowledge.  See Justus v. 
Principi, 3 Vet. App. 510 (1992); Espiritu, supra.  

In this regard, both private physicians, Dr. A.A. and Dr. 
M.V., after a review of certain VA medical records, opined 
that the veteran's current cervical spine condition stemmed 
from his in-service injuries.  Although both physicians cited 
the dates of the alleged cervical spine injuries in service, 
it is unclear whether either physician reviewed the veteran's 
SMRs which showed no notation of a cervical spine condition.  
In addition, neither physician provided an explanation as to 
why the veteran did not report any cervical spine 
difficulties until over 30 years after service.  

Overall, the Board finds that these opinions are of limited 
probative value because they are simply not supported by the 
evidence of record.  

In contrast, in March 2007, pursuant to a Board remand, the 
veteran underwent a VA examination of the cervical spine.  
The examiner, who previously had examined the veteran in 
1998, opined that after reviewing all records in the claims 
folder including the opinions of the private physicians, it 
was his opinion that the veteran's current cervical spine 
condition was not related to his service.  Although the 
examiner could not state the precise etiology of the 
veteran's condition, he emphasized that SMRs noted no 
neurological deficit, the SMR discharge examination was 
negative for any cervical spine condition, and that the 
veteran's problems with his cervical spine started years 
after service.  The Board finds that this negative medical 
opinion is entitled to great probative weight.     

Overall, this opinion was thorough, supported by an 
explanation, based on a review of the claims folder, and 
supported by the service and post-service evidence of record 
which first showed treatment for a cervical spine condition 
in 2001, decades after discharge from military service.  This 
opinion clearly outweighs the favorable private opinions of 
record.    

The Board also finds that service and post-service treatment 
records, as a whole, provide evidence against this claim, 
indicating a disorder that began decades after service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a cervical spine condition.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  This claim is denied.  

The Board now turns to the issue of an increased initial 
rating for a left knee disability.  Disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left knee degenerative joint disease 
(arthritis) is currently evaluated as 10 percent disabling 
under Diagnostic Code 5003, degenerative arthritis.  38 
C.F.R. § 4.71a.  The veteran has appealed the original 
September 2004 rating decision that granted service 
connection at 10 percent.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It has been determined that arthritis is associated with the 
veteran's service-connected disability.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  In addition, the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in 
assigning an evaluation for degenerative under Diagnostic 
Code 5003.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability.  
VAOPGCPREC 9-98.  In this regard, a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See Id. 

In this regard, after a review of the evidence, the Board has 
determined that a more precise and appropriate and specific 
evaluation would be under Diagnostic Code 5003-5261, 
degenerative arthritis with limitation of extension.  
38 C.F.R. § 4.71a.  This evaluation is based on the recent 
findings of the January 2006 VA examiner who documented that 
left knee extension was limited to 10 degrees when 
considering the veteran's painful motion and arthritis.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.      

At the outset, other diagnostic codes for knee disabilities 
that provide a rating greater than 10 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocated cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage), Diagnostic Code 5262 (impairment of the 
tibia and fibula), and Diagnostic Code 5263 (genu 
recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

The Board has also considered rating the veteran's left knee 
under Diagnostic Code 5257, recurrent subluxation and lateral 
instability of the knee.  38 C.F.R. § 4.71a.  The Board 
acknowledges that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, if a separate rating is based upon additional 
disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations).  

In this regard, VA examinations conducted in August 1998, 
September 2004, January 2006, and March 2007 do reveal 
objective evidence of left knee instability and buckling of 
his anterior cruciate ligament upon testing.  The veteran has 
worn a knee brace and utilized crutches for several years.  A 
July 2005 VA magnetic resonance imaging (MRI) report confirms 
swelling and effusion related to his condition.  

However, the January 2006 VA examiner indicated that the 
instability present in the veteran's left knee is related to 
a meniscal tear first documented decades after discharge in 
1997 for which the veteran underwent arthroscopic surgery in 
February 2000.  The other VA examinations of record generally 
support this conclusion.  

The Board emphasizes that the veteran is not service-
connected for a left knee meniscus tear of the anterior 
cruciate ligament and related instability that occurred post-
service.  He is only service-connected for degenerative joint 
disease.  Thus, the veteran is not entitled to a separate 
rating for any left knee instability and associated 
symptomatology.  
     
Accordingly, the Board will continue to rate the veteran 
under Diagnostic Code 5003-5261, and will also consider 
Diagnostic Code 5262, as arthritis with limitation of motion 
is the only service-connected condition on appeal.  See 
Butts, supra.    

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See  38 
C.F.R. § 4.71a, Diagnostic Code 5261.
   
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

The Board has reviewed the VA outpatient treatment records 
and reports of VA examinations conducted in August 1998, 
January 2006, and March 2007.  Per these records, the veteran 
has not exhibited compensable limitation of flexion or 
extension limited to 15 degrees for the left knee, even when 
considering the impact of pain and other functional loss.  
See March 2007 VA examination (0 degrees of extension to 120 
degrees flexion), January 2006 VA examination (10 degrees of 
extension to 130 flexion when considering pain), and August 
1998 VA examination (full range of motion).  

The Board acknowledges the findings of the September 2004 
examiner who documented at that time a more limited range of 
motion than the above assessments.  However, the Board finds 
that the September 2004 examiner's findings are not 
reflective of the overall disability picture that more 
closely approximates the criteria for a rating of 10 percent 
for the left knee.  38 C.F.R. § 4.7.  

In fact, without consideration of the left knee pain, 
occasional swelling, crepitus, and tenderness documented by 
VA physicians, the current 10 percent evaluation under 
Diagnostic Code 5010 might not be justified.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Although the 
March 2007 examiner noted pain throughout range of motion, 
there is no indication of any additional range-of-motion loss 
due to this pain.  Simply stated, any functional loss present 
is adequately represented in the 10 percent rating currently 
assigned.  The post-service medical record, as a whole, 
provides evidence against this claim.  The Board also 
observes that much of the veteran's left knee symptomatology 
appears related to his nonservice-connected medical meniscus 
tear and related instability.  
  
The Board notes that a separate rating under 5260 and 5261 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-2004.  However, in this case, separate ratings are not for 
application because the evidence indicates no compensable 
limitation of flexion under Diagnostic Code 5260.    

The Board adds that it does not find that the veteran's left 
knee disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent for the veteran's 
left knee degenerative joint disease.  38 C.F.R. § 4.3.   

In addition, despite the veteran's contentions, the Board 
finds no evidence of frequent hospitalization or marked 
interference with employment associated with his left knee 
degenerative joint disease in order to justify a referral of 
the case for extra-schedular consideration.  38 C.F.R.  
§ 3.321(b)(1).  The veteran has various other service-
connected and nonservice-connected conditions that 
contributed to his retirement in 1996.    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated February 2003, 
December 2004, and October 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) Informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence the VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

With regard to additional first element notice, October 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

With regard to the fourth element of notice, only the 
supplemental December 2004 and October 2006 VCAA letters 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claims.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  Notably, the RO 
did not provide notice of the 4th element prior to the 
initial adjudications on appeal.  Pelegrini, 18 Vet. App. at 
120.    

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first (Dingess) and fourth elements of 
VCAA notice has been rebutted in this case by the following: 
(1) based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence 
and personal statements showing actual knowledge of the 
evidence required for his claims.  In addition, the actual 
supplemental notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  Overall, even though the VA, under Sanders, may 
have erred by relying on various post-decisional documents to 
conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006)     

Further, the Board emphasizes that the Federal Circuit also 
recently held that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a SOC or 
supplemental statement of the case (SSOC) "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  In 
this vein, the RO issued additional, compliant VCAA notice 
prior to final readjudication of the claim in the April 2007 
SSOC.  

The Board also notes that the left knee appeal stems from an 
initial rating assignment per the September 2004 rating 
decision on appeal.  In this regard, the Court has held that 
an appellant's filing of a notice of disagreement regarding 
an initial disability rating, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  

In this case, in the September 2004 rating decision on 
appeal, the veteran's original service connection claim for a 
left knee condition was granted, and a disability rating and 
effective date assigned.  Thus, VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  Dingess at 490.  See also 
Dunlap v. Nicholson, No 03-320 (U.S. Vet. App. March 22, 
2007).  In any event, the RO issued additional VCAA notice 
letters in December 2004 and October 2006 with information 
specific to the claim for an increased initial rating for a 
left knee disability.    

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
several VA examinations.  A personal hearing before the RO 
was scheduled for the veteran, but he failed to appear.  The 
case was remanded by the Board to further assist the veteran.  
There is no indication in the claims folder that the veteran 
identified and authorized VA to obtain any private medical 
records aside from the records the veteran submitted himself.  
Neither the veteran nor his representative has contended that 
any additional evidence remains outstanding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
October 2006 remand.  Thus, the Board is satisfied that the 
duty to assist has been met. 38 U.S.C.A. § 5103A.

ORDER

Service connection for a cervical spine (neck) condition is 
denied.     

An initial disability rating greater than 10 percent for a 
left knee disability is denied.     


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


